—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered August 2, 1995, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of the crime of burglary in the third degree beyond a reasonable doubt because his intoxication rendered him incapable of knowingly entering or remaining in a building with “the intent to commit a crime therein” (Penal Law § 140.20). However, “even an intoxicated person may be capable of forming the requisite intent” to commit a crime (People v Robinson, 161 AD2d 676), and it is for the jury to determine if the defendant’s intoxication negated the element of intent (see, People v King, 224 AD2d 547; People v Dorst, 194 AD2d 622; People v Robinson, supra). Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant broke into a store with the requisite intent to commit a crime therein. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The' defendant’s remaining contentions are unpreserved for appellate review or are without merit. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.